Broyles, C. J.
1. Where a promissory note payable one day after date is brought by a third person after it is due, the buyer does not occupy the position of an innocent purchaser, but takes the note subject to all the equities between the original parties. Civil Code, (1910), § 4287; Beall v. Leverett, 32 Ga. 105 (79 Am. Dec. 298).
2. Under the above ruling and all the particular facts of the instant case, the oourt did not err in directing a verdict for the defendant.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Complaint; from city court of Atlanta — Judge Reid. May 26, 1920.
Anderson & Slale, J. L. Anderson, for plaintiff.
Hines, Ilardwiclc & Jordan, for defendants.